Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 1 of 38 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


  FEDERAL TRADE COMMISSION,


         Plaintiff,

         v.                                            Case No. ____________

  QUALPAY, Inc. a Delaware Corporation.                COMPLAINT FOR PERMANENT
                                                       INJUNCTION AND OTHER
                                                       EQUITABLE RELIEF



         Defendant.


         Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

         1.      The FTC brings this action under Section 13(b) of the Federal Trade

  Commission Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain permanent injunctive relief,

  rescission or reformation of contracts, restitution, the refund of monies paid, disgorgement of

  ill-gotten monies, and other equitable relief for Defendant’s acts or practices in violation of

  Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                  SUMMARY OF THE CASE

         2.      On June 4, 2018, the FTC filed a lawsuit in the Middle District of Florida

  against a business coaching and investment opportunity scheme called “My Online Business

  Education” or “MOBE.” FTC v. MOBE Ltd. et al No. 6:18-cv-862-ORL-37DCI. Since

  2013, MOBE defrauded tens of thousands of consumers—for over $300 million—by

  claiming to offer a simple 21-step system that consumers could use to start an online
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 2 of 38 PageID 2




  marketing business and generate substantial income. Contrary to these representations, most

  consumers that purchased MOBE products suffered devastating financial losses.

         3.      Qualpay, Inc. is an independent sales organization (“ISO”) that helps

  merchants obtain payment processing services in order to charge consumers’ credit cards.

  Qualpay helped MOBE open and maintain merchant accounts despite clear indications that

  MOBE operated a deceptive scheme that injured consumers. From January 2017 until June

  2018, Qualpay processed nearly $80 million in payments for MOBE until the FTC obtained a

  temporary restraining order that halted the MOBE enterprise.

                                 JURISDICTION AND VENUE

         4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

  1337(a), and 1345.

         5.      Venue is proper in this District under 28 U.S.C. § 1391 (b)(1), (b)(2), (b)(3),

  (c)(1), (c)(2), (c)(3), and (d) and 15 U.S.C. § 53(b).

                                            PLAINTIFF

         6.      The FTC is an independent agency of the United States Government created

  by statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C.

  § 45(a), which prohibits unfair or deceptive acts or practices in or affecting commerce.

         7.      The FTC is authorized to initiate federal district court proceedings, by its own

  attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

  appropriate in each case, including rescission or reformation of contracts, restitution, the

  refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b).




                                                 -2-
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 3 of 38 PageID 3




                                          DEFENDANT

         8.      Defendant Qualpay, Inc. (“Qualpay”) is a Delaware corporation formed in

  October 2013, with its principal place of business at 4 West 4th Avenue, Suite 404, San

  Mateo California, 94402. Qualpay transacts or has transacted business in connection with

  the matters alleged herein in this District and throughout the United States.

                                          COMMERCE

         9.      At all times material to this Complaint, Defendant has maintained a

  substantial course of trade in or affecting commerce, as “commerce” is defined in Section 4

  of the FTC Act, 15 U.S.C. § 44.

                            QUALPAY’S BUSINESS PRACTICES

         10.     Qualpay is an Independent Sales Organization (“ISO”) that was founded in

  October 2013. Qualpay acts as an intermediary to link its merchant-clients with an acquiring

  bank that has the ability to process sales through the credit card networks, such as Visa or

  Mastercard. Qualpay is an ISO for Synovus Bank.

         11.     Without access to a merchant acquiring bank that is a member of a credit card

  network such as Visa or Mastercard, merchants are not able to accept credit card payments

  from consumers.

         12.     Qualpay receives payments from its merchant-clients for referring them to

  acquiring banks. The payments generally consist of a percentage of every transaction that

  the merchant-client processes as well as a variety of flat fees, including a fee for every

  chargeback filed by consumers against Qualpay’s merchants.

         13.     Under its contractual arrangement with its acquiring bank, Synovus, Qualpay




                                                -3-
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 4 of 38 PageID 4




  is required to have “processes” in place to review merchant-clients for “adherence to

  Consumer Protection Laws and regulations that prohibit unfair or deceptive marketing

  activities.”

          14.    The contractual arrangement with Synovus requires Qualpay to screen or

  underwrite applications from prospective merchant-clients and to monitor the transaction

  activity of existing merchant-clients.

          15.    Qualpay’s underwriting guidelines subject different merchants to different

  levels of scrutiny. Larger merchants and merchants that sell particular types of products are

  subject to a more thorough review.

          16.    One of the primary indicators that a merchant may be engaged in fraudulent

  conduct is a high chargeback rate. Chargebacks occur when customers contact their credit

  card issuing bank to dispute a charge appearing on their credit card account statement.

  Chargebacks are not the typical method for consumers to get a refund. Ordinarily,

  consumers can get refunds directly from the merchant, but when a merchant does not offer a

  refund or makes it difficult to obtain a refund, consumers can resort to the chargeback

  process to dispute the charge.

          17.    The credit card networks have chargeback monitoring programs designed to

  flag merchants with excessive chargeback rates (i.e., 100 or more chargebacks in one month,

  and a monthly chargeback-to-transaction ratio of 1% or greater). Merchants placed in

  excessive chargeback programs are subject to additional scrutiny by the credit card networks,

  as well as possible fines and termination.




                                               -4-
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 5 of 38 PageID 5




         A.      Qualpay Ignored Clear Warning Signs About MOBE.

         18.     MOBE was a fraudulent online coaching and investment opportunity scheme

  that operated from 2013 until June 2018 when it was sued by the Federal Trade Commission.

  Although headquartered in Malaysia, MOBE primarily targeted consumers in the United

  States using the internet, live events, telemarketing, and its network of coaches and affiliates.

         19.     As evident from cursory internet searches, MOBE sold “memberships”

  costing tens of thousands of dollars through its “training” program and through live events

  using blatantly false and exaggerated earnings claims such as: “How Anyone Can Make Up

  To $1,000 In A Single Day Working From home In As Little as 45 Minutes A Day.” MOBE

  also had an “F” rating from the Better Business Bureau.

         20.     MOBE routinely convinced consumers who lacked funds in their savings or

  retirement accounts to apply for and open new credit lines in order to pay for MOBE

  memberships that cost thousands or tens of thousands of dollars. Most of these consumers

  did not make money through MOBE and were left with crippling credit card debt. MOBE’s

  income disclosures indicated that the average MOBE consumer made less than $250 a year.

         21.     Qualpay’s payment processing services were critical to the success of the

  MOBE enterprise.

         22.     Before Qualpay agreed to open merchant accounts for MOBE, MOBE had a

  great deal of difficulty finding payment processors who would accept MOBE’s business.

  From November 2015 through December 2016, at least seven different payment processors

  refused to do business with MOBE. These payment processors turned down MOBE’s

  applications because, among other things, MOBE had high chargebacks, MOBE had negative




                                                -5-
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 6 of 38 PageID 6




  online reviews, MOBE used a multi-level-marketing business structure, and MOBE used

  “claims of wealth creation” to sell its products.

         23.     Based on its contract with Synovus, under Qualpay’s underwriting guidelines,

  MOBE was a “High Risk” Merchant because it sold: “Business Opportunit[ies],” “Continuity

  Programs,” “How to Businesses,” “Seminar/Coaching Services,” and “Subscriptions.”

  MOBE was also a “Restricted” merchant because it sold: “Memberships,” it was a “Multi-

  Level Marketer,” it sold products through “Upselling” and it sold “Work From Home-

  Business Opportunit[ies].”

         24.     Qualpay’s underwriting guidelines required Qualpay to “vet[ ] completely”

  merchant applications that had even a single characteristic that was “High Risk” or

  “Restricted.” Stacy Renz, the Vice President of Underwriting and Investigations at Qualpay,

  testified that the process of completely vetting a merchant would include “wanting to have a

  full understanding of what the merchant is doing and how they’re doing it.” Qualpay’s CEO,

  Craig Gass, explained that completely vetting a merchant like MOBE would include looking

  at the sales, marketing practices, and websites, along with understanding every product the

  merchant sells, how the products are sold, and how much they cost. Notwithstanding these

  requirements, Qualpay opened accounts for MOBE without examining MOBE’s sales and

  marketing practices, the numerous websites MOBE used to promote and sell its products, the

  nature of the products or services MOBE offered, or even their cost.

         25.     On March 30, 2016, Qualpay received an inquiry from one of its sales agents,

  Platinum Payments, LLC (“Platinum Payments) about opening an account for MOBE. Sales

  agents are third-parties who refer potential merchant-clients to ISO’s like Qualpay. Platinum




                                                -6-
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 7 of 38 PageID 7




  Payments told Qualpay that MOBE was an “international education company” with a U.S.

  “presence” that was looking to open a domestic merchant account.

         26.     Visa and Mastercard rules require merchants to open payment processing

  accounts where their operations are centered. Under these rules, foreign companies cannot

  open domestic payment processing accounts to charge domestic consumers, and domestic

  companies cannot open foreign payment processing accounts to charge foreign consumers.

         27.     Qualpay’s policies also prohibited Qualpay from processing for merchants

  located outside the United States.

         28.     Qualpay asked Platinum Payments if MOBE was physically located in the

  United States and if MOBE’s “principal/owner” was located in the United States. Platinum

  Payments responded that Susan Zanghi, a “key management member” with MOBE, operated

  the business “virtually” out of her home address, and the application would be signed by

  MOBE’s CEO, Matthew Lloyd McPhee, who resided abroad. Qualpay responded that it

  would look for a “principal/owner” or individual who had authority to sign on behalf of

  MOBE who was located in the United States.

         29.     Platinum Payments did not respond to Qualpay’s email. But, more than six

  months later, in late November and early December of 2016, Platinum Payments submitted

  merchant applications for various MOBE accounts.

         30.     At the same time that Platinum Payments submitted these applications,

  Hadley Starkey, another Qualpay sales agent, submitted applications for MOBE. Starkey

  and Platinum Payments did not know that MOBE was working with multiple sales agents or

  that they were both submitting accounts to Qualpay at the same time.




                                              -7-
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 8 of 38 PageID 8




         31.     The Platinum Payments and Starkey applications contained significant

  discrepancies. For example, the application submitted by Starkey requested a single account

  that would process a projected $56 million in annual sales. The applications submitted by

  Platinum Payments requested multiple accounts that would process a total of $5 million in

  annual sales. This large discrepancy should have been a red flag for Qualpay.

         32.     Merchant chargeback rates are sometimes calculated on a per-account basis.

  A merchant’s chargebacks are deemed excessive based on both a ratio and count of

  chargebacks (typically 1% and 100 chargebacks per month). A merchant with ten accounts,

  for example, could potentially accrue ten times the number of chargebacks before suffering

  the consequences of having “excessive” chargebacks.

         33.     Also, Qualpay’s underwriting guidelines require more thorough reviews of

  larger merchants. A merchant artificially underestimating its potential processing volume

  could be an indication that the merchant is trying to avoid a thorough underwriting.

         34.     The application materials submitted by Starkey also stated that the MOBE

  corporate entity submitting the applications, MOBEProcessing.com Inc., had a business

  address in Delaware, a mailing address at a townhouse in North Carolina, and a DBA called

  “MOBE” whose company headquarters were located in Malaysia.

         35.     In contrast, the application materials submitted by Platinum Payments for

  MOBEProcessing.com Inc. did not mention a business address in Delaware and claimed that

  MOBE, the DBA of MOBEProcessing.com Inc., was located in North Carolina, and not in

  Malaysia.




                                               -8-
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 9 of 38 PageID 9




         36.     On December 2, 2016, Qualpay decided to “continue moving forward” with

  the application submitted by Platinum Payments.

         37.     Over the next month, Qualpay underwrote and eventually approved the

  MOBE accounts. During this time, Qualpay’s underwriters asked a few follow-up questions

  about MOBE’s applications.

         38.     First, the underwriters asked about MOBE’s actual location. The underwriters

  pointed out that the applications appeared to list the signer’s home address in North Carolina

  as MOBE’s business location, but the materials also indicated there were 18 in-house

  customer service representatives. Qualpay’s underwriters asked for “the address whereby

  business is being conducted” and not just the legal address.

         39.     In response to these questions, MOBE explained that Susan Zanghi was the

  only person who worked at the North Carolina address listed on the application, that the 18

  in-house customer service representatives worked “out of our Malaysia office,” and that

  MOBE employed event staff who worked virtually. MOBE also submitted a letter from its

  CEO, McPhee, authorizing Susan Zanghi “to act as a financial representative for MOBE

  Processing.com, Inc. in the United States of America.”

         40.     Qualpay’s underwriters did not ask why MOBE’s application materials

  included several months of processing statements from a payment processor in Mauritius, or

  why the Platinum Payments applications differed from the Hadley Starkey applications on

  objective facts about the same merchant.




                                               -9-
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 10 of 38 PageID 10




          41.      During the course of Qualpay’s interactions with MOBE, Qualpay learned

   that MOBE’s CEO, CFO, and CTO were located abroad, and that Susan Zanghi signed her

   emails with the title “Executive Assistant.”

          42.      Qualpay’s underwriters also asked for documents that showed how the various

   aspects of MOBE’s business were intertwined. In response, MOBE provided a “product

   map” in which MOBE requested 5 different merchant accounts. The first account would sell

   a $49 online product, and several supplemental products known as “upsells” that cost $2,500,

   $9,997, $16,667, and $29,997. The second account would sell a “Seminar” for $49, a “3-Day

   Business Summit” upsell for $497, and workshops that cost $10,000, $25,000, $50,000 and

   $100,000. The other three accounts were for the “MOBE Marketplace,” “MOBE Traffic,”

   and “Partner Products.”

          43.      After receiving the product map, Qualpay decided to structure MOBE’s

   processing through seven merchant accounts instead of the five that MOBE had requested.

   Qualpay’s corporate representative testified that Qualpay had a policy of requiring merchants

   to use a separate merchant account for each product type that the merchant offered.

          44.      Qualpay did not, however, require MOBE to separate each of its product types

   into different merchant accounts. For example, consumers who purchased a $49 online

   product through MOBE Online were pitched four separate upsells. Under Qualpay’s

   merchant account structure, the first upsell would be sold in the same merchant account as

   the initial product and the next three would be sold through a separate account.

          45.      Following Qualpay’s instruction, MOBE submitted seven merchant

   applications.




                                                  - 10 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 11 of 38 PageID 11




          B.      Qualpay Failed to Follow its Own Policies and Procedures when
                  Underwriting MOBE’s Accounts

          46.     Qualpay failed to follow its own policies and procedures for underwriting

   merchant accounts when it underwrote the applications MOBE submitted.

          47.     First, Qualpay did not require MOBE to submit its processing statements for

   the three most recent months. Reviewing a merchant’s recent processing statements is

   important from an underwriting perspective because it shows how a merchant’s accounts are

   performing and whether they are generating excessive refunds or chargebacks. Stacy Renz

   testified that there are no exceptions to Qualpay’s requirement that qualifying merchants

   provide their most recent three months’ processing statements.

          48.     When Qualpay reviewed MOBE’s merchant applications in January 2017,

   MOBE provided processing statements from July 2014 to January 2015. Those processing

   statements showed an average transaction of $418 and an average chargeback rate of 1.76%.

   Qualpay did not ask MOBE for more recent processing statements or inquire why the

   processing statements MOBE provided showed a chargeback rate in excess of the levels that

   would subject MOBE to fines from the credit card networks.

          49.     Qualpay also did not ask MOBE whether the processing statements MOBE

   had provided reflected sales of all of MOBE’s products. The processing statements showed

   an average transaction of $418 and two of the accounts that MOBE had applied for sold

   products that cost a minimum of $10,000.

          50.     Second, Qualpay did not ask for sales scripts for the MOBE accounts that

   involved telemarketing sales. Renz testified that when merchants sell products over the

   telephone, Qualpay requires the merchant to submit a sales script so that Qualpay can assess



                                               - 11 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 12 of 38 PageID 12




   “what is being discussed with a consumer” and “how is the merchant disclosing to the

   consumer what they’re signing up for.” Renz said that if a merchant told Qualpay it did not

   use scripts, Qualpay would not accept that explanation.

          51.     The applications submitted for the Coaching/Mentoring, Mastermind, Online

   Product Group, and Traffic accounts all indicated that the accounts sold products, in part,

   through telemarketing. These accounts comprised $76.5 million of the $80 million Qualpay

   would process for MOBE. Qualpay approved these accounts without asking for or receiving

   telemarketing scripts to review.

          52.     Third, Qualpay did not make any efforts to understand how MOBE sold

   products at live events. The Coaching/Mentoring, Home Business Summit, Mastermind,

   Online Product Group, and Summit accounts all indicated that they sold products, in part, at

   live events. Qualpay’s corporate representative testified that underwriting a “high risk”

   merchant account, like the MOBE accounts, required a review and assessment of the claims

   the merchant made in selling its products. When underwriting the MOBE accounts that sold

   products at live events, Qualpay did not ask for or review any scripts or presentations to

   assess the claims that MOBE made at live events.

          53.     Stacy Renz also explained that when Qualpay underwrote merchant accounts

   that involved selling products at live events, Qualpay would review the marketing materials

   that were used to promote the events. The merchant applications for the five MOBE

   accounts that sold products through live events stated that the live events were promoted

   through “affiliate emails, direct mail, Facebook advertisements and YouTube videos.”




                                                - 12 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 13 of 38 PageID 13




   Qualpay did not ask for or review any of these marketing materials when it underwrote these

   accounts.

          54.     In underwriting these five accounts, Qualpay did review a total of three

   handouts that MOBE used at the live events to promote its products. In one pamphlet, Matt

   Lloyd was quoted as saying he was looking for clients “Who want to launch their online

   business to 7-figures and beyond.” Another pamphlet claimed, “[Y]our MOBE Mentor will

   work with you 1-on-1 to create and launch your own product and sales funnel. . . that can

   generate hundreds of thousands of dollars per year for your business for many years to

   come.” The third pamphlet advertised the ability to “bring you tens (even hundreds) of

   thousands of dollars on autopilot.” Qualpay did not ask MOBE to substantiate or remove the

   claims made in these handouts.

          55.     Fourth, Qualpay’s policies prohibited Qualpay from opening merchant

   accounts for “Aggregators / Third Party Service Providers.” As a general rule, merchant

   accounts can only be used to process transactions between a consumer and the entity that

   opens the account. By contrast, “Aggregators / Third Party Service Providers” (also known

   as payment facilitators) use a single merchant account to aggregate transactions on behalf of

   multiple merchants. For example, if a company providing medical billing software to

   doctors’ offices was also operating as a registered payment facilitator, then that company

   could process credit card sales that are made between doctors’ offices and their patients.

          56.     The use of payment facilitators decreases transparency in the payment system

   because acquiring banks and the card networks do not know the individual merchants under

   each payment facilitator. Therefore, only payment facilitators registered with the card




                                                - 13 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 14 of 38 PageID 14




   associations and with express permission are permitted to aggregate transactions on behalf of

   other merchants. Because Qualpay’s policies prohibited Qualpay from opening accounts for

   payment facilitators, Qualpay was prohibited from opening accounts for merchants that

   processed sales for third-parties.

          57.      Two of the MOBE applications indicated that the merchant accounts would

   be used to process sales that third-parties made of their own products. MOBE told Qualpay

   that the Summit account would be “used to sell affiliate partner packages at MOBE events,”

   and that the Marketplace account would be “used to sell digital education products.” The

   MOBE Marketplace website indicated that the marketplace was a service MOBE offered by

   which its 12,000 affiliates could sell their own independent products and MOBE would

   provide payment processing services.

          58.      Qualpay approved these account applications without asking MOBE whether

   the products sold through the accounts were third-party products, what the products were,

   how much they cost, or how they were sold.

                C. Qualpay Agreed to Open the MOBE Accounts Subject to Certain
                Conditions.

          59.      On January 5, 2017, Qualpay agreed to open seven payment processing

   accounts for MOBE. Qualpay required MOBE to agree to certain conditions for opening the

   accounts. Qualpay conveyed these conditions to MOBE in a written letter that MOBE

   counter-signed.

          60.      First, Qualpay required MOBE to keep its total number of chargebacks for

   each account below 75 per month, and maintain a chargeback rate below 0.75%. Qualpay

   also required MOBE to enroll with Chargeback Defense Solutions (“Chargeback Defense”)



                                                - 14 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 15 of 38 PageID 15




   for “full services.”

           61.     Chargeback Defense is one of several companies that offer chargeback

   prevention services. MOBE worked with Chargeback Defense and later, ETHOCA, another

   provider of chargeback prevention services. Typically, when a consumer files a chargeback

   with the consumer’s bank (known as an issuing bank), the issuing bank alerts the credit card

   network, the credit card network alerts the merchant’s bank (known as an acquiring bank),

   and the acquiring bank alerts the merchant. Credit card networks keep track of the number of

   chargebacks a merchant accrues. Merchants with excessive chargebacks are subject to fines

   and termination.

           62.     Some issuing banks have agreements with chargeback prevention companies

   so that after a consumer files a chargeback, the issuing bank will wait 24 to 72 hours before

   notifying the credit card networks of the chargeback. If, during that time, the merchant

   refunds the consumer, then the issuing bank will consider the matter resolved and will not

   forward the chargeback to the credit card networks.

           63.     From the issuing bank’s perspective, these arrangements can have the benefit

   of getting consumers their money faster and with fewer risks than if a chargeback is filed.

           64.     From the merchant’s perspective, this arrangement offers the merchant the

   opportunity to avoid a chargeback being counted for purposes of calculating the merchant’s

   chargeback rate.

           65.     During the course of its business relationship with MOBE, Chargeback

   Defense alerted MOBE to 1,659 chargebacks, 1,200 of which were prevented from becoming

   chargebacks because MOBE issued the consumers refunds.




                                               - 15 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 16 of 38 PageID 16




          66.    When Qualpay assessed whether the MOBE accounts were engaged in

   fraudulent activity, the primary indicator Qualpay used was MOBE’s chargeback rates.

   Qualpay knew that the chargeback rates it was assessing were artificially lowered by

   Chargeback Defense, but Qualpay did not attempt to review the actual number of

   chargebacks filed by consumers.

          67.    Qualpay earned referral fees for referring merchants to Chargeback Defense.

          68.    The second condition Qualpay placed on the MOBE merchant account is that

   Qualpay put the MOBE Online account on “100% reserve.” The MOBE Online account

   primarily processed sales of the $49 MOBE product that MOBE members purchased first.

   According to the January 5, 2017 letter from Qualpay to MOBE conditionally opening the

   account, “there was evidence of deceptive marketing and merchant will need to adjust

   website.”

          69.    Payment processors maintain a “merchant reserve” that contains some of the

   money processed through a merchant’s account. If a merchant goes out of business, the

   payment processor may use the money in the merchant reserve to cover a variety of

   expenses. By placing MOBE Online on 100% reserve, Qualpay would, at least temporarily,

   keep 100% of the money MOBE Online charged consumers rather than transferring the

   money to the merchant.

          70.    When Stacy Renz, the Vice President of Underwriting and Investigations

   reviewed one of the websites associated with the MOBE Online account, she identified

   claims that she viewed as evidence of deceptive marketing. The website contained a

   headline: “How a Shy, 22-Year Old Farm Boy ‘Cracked the Code’ to Making $15,200 Per




                                              - 16 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 17 of 38 PageID 17




   Sale Online… And Went on to Make $51,373,000 In The Next 5 Years Using This ‘Big

   Paydays’ System (That you Can Easily Copy).” (emphasis in original). The website also

   showed several pictures of individuals who had purportedly made more than $1 million

   through the system.

          71.    Qualpay knew that both MOBE Online and MOBE Home Business Summit

   were used to process sales of the initial MOBE product to consumers. Although Qualpay

   concluded that MOBE Online marketed its product deceptively, Qualpay’s underwriting of

   the Home Business Summit account did not include a review of websites, sales presentations,

   sales scripts, or other materials that would allow Qualpay to assess whether MOBE Home

   Business Summit also marketed its products deceptively. If Qualpay had undertaken this

   review, it would have found additional “deceptive marketing.” For example, the website

   MOBE used to promote the Home Business Summit claimed, “You will leave this event

   knowing exactly what you need to do to make $100,000 in the next 12 months using the

   internet.”

          72.    Qualpay also knew that the MOBE Mastermind and the MOBE

   Coaching/Mentoring accounts processed the sale of additional and much more expensive

   upsells to consumers who had purchased from MOBE Online and MOBE Home Business

   Summit. However, Qualpay did not ask MOBE how it was able to market the $29,997

   Diamond Mastermind or the $100,000 coaching workshop without using deception even

   though Qualpay knew that MOBE was using deception to sell its $49 product through the

   MOBE Online account.




                                             - 17 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 18 of 38 PageID 18




          D.      The MOBE Accounts’ Processing Data Immediately Alerted Qualpay to
                  Substantial Problems with MOBE’s Business Practices.

          73.     After the MOBE accounts were opened in January 2017, the accounts’

   processing activity immediately raised further red flags about MOBE’s business model.

          74.     Within the first two months after Qualpay opened the MOBE accounts,

   MOBE greatly exceeded its approved processing volumes and accrued significant

   chargebacks.

          75.     The MOBE Online account was approved to process $17,000 in consumer

   payments per month, and it processed $154,000 in January and $768,000 in February.

          76.     The MOBE Home Business Summit account was approved to process

   $17,000 per month, and it processed $48,500 in January and $151,000 in February.

          77.     On February 23, 2017, in an email to other Qualpay employees, Stacy Renz

   speculated that the sales agent, Platinum Payments, had intentionally understated the likely

   processing on the accounts in order to reduce the level of underwriting to which the accounts

   would be subject.

          78.     On February 16, 2017, Discover notified Synovus bank that Discover had

   “identified fraudulent activity” associated with 30 of the 155 transactions run through the

   MOBE Online account. Discover asked Synovus to investigate the merchant and determine

   whether the merchant was engaged in fraud or a victim of fraud. If the merchant was

   engaged in fraud, Discover asked Synovus to “terminate” the merchant and “any related

   merchants.” Abigail Helms at Synovus forwarded the notification to Terri Bunnis, a Senior

   Business Analyst at Qualpay, and Stephen Prince, Qualpay’s Executive Vice President of

   Operations. Qualpay’s Risk Manager, Cliff Lanier, later reported to Synovus that Qualpay



                                                - 18 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 19 of 38 PageID 19




   had “formulated a plan” to address the fraud. Qualpay’s plan was consistent with a

   conclusion that MOBE had been a victim of fraud. It included steps such as MOBE asking

   customers to provide the CVV2 information listed on the back of their credit cards.

          79.      On February 28, 2017 Terri Bunnis emailed Cliff Lanier a summary of

   MOBE’s activity up to that point in time. Bunnis noted that MOBE had processed

   $1,387,000 more in February than it had been approved for, its chargeback ratios were over

   1%, and that a review of the chargebacks submitted by consumers indicated that they were

   “mostly fraud.”

          80.      Bunnis proposed a “best practices discussion” directly with the merchant so

   that Qualpay could ensure that “this is ‘normal’ for that product and volume.”

          81.      On March 1, 2017, Qualpay shared its concerns with MOBE, and Qualpay

   and MOBE came up with a “plan” to address Qualpay’s concerns. Qualpay asked MOBE to

   provide updated financials that would support the increased volume. Qualpay also asked for

   “clarification” from MOBE about each product that was being processed through each

   account.

          82.      Qualpay and MOBE agreed to address MOBE’s chargeback ratios by having

   “constant communication” between Qualpay’s risk team and Chargeback Defense to make

   sure that the proper tools were in place to “effectively use the alerts to mitigate future

   chargebacks.”

          83.      The “plan” did not address the fact that MOBE was still selling products

   through a website that, according to the conditions Qualpay placed on MOBE Online when it

   opened the account, showed “evidence of deceptive marketing.”




                                                 - 19 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 20 of 38 PageID 20




          84.    By March 2017, Stacy Renz, the head of Qualpay’s underwriting department,

   recommended that Qualpay suspend processing for the MOBE accounts until Qualpay could

   “figure out everything that was going on.” Renz did not believe that Qualpay’s underwriting

   of MOBE was sufficient for Qualpay to understand MOBE’s business. Renz made this

   recommendation to her superiors on multiple occasions.

          85.    Tina Steffen, who worked in Qualpay’s “Lead Risk Analysis” division and

   was responsible for monitoring the performance of the MOBE accounts, shared Renz’s

   concerns. Steffen recommended terminating the MOBE relationship altogether.

          86.    After reviewing MOBE’s chargeback data with Terri Bunnis, Steffen agreed

   that Qualpay should work with MOBE to see if it could rehabilitate the accounts. The

   chargeback data Steffen reviewed did not include chargebacks that had been prevented by

   Chargeback Defense.

          87.    Stacy Renz, however, continued to believe that Qualpay lacked a sufficient

   understanding of MOBE’s business to continue to process for MOBE. Renz continued to

   believe this until the MOBE accounts were terminated after the FTC’s lawsuit against

   MOBE.

          88.    On March 13, 2017, Cliff Lanier circulated updated MOBE numbers showing

   that for the first part of March, MOBE had processed $1,343,000 although it was approved to

   process only $418,000, and MOBE’s chargeback ratio had increased to 2.18%.

          89.    On March 14, 2017, Qualpay asked MOBE for updated financials and for

   more information about MOBE’s products.




                                              - 20 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 21 of 38 PageID 21




          90.     On March 21, 2017, MOBE submitted updated bank statements for

   MOBEProcessing.com, Inc., the entity in whose name the seven merchant accounts were

   opened.

          91.     Qualpay processed an average of $3,618,940 per month for

   MOBEProcessing.com Inc. from January through March 2017. Yet MOBEProcessing.Com,

   Inc.’s bank statements from December 2016 through February 2017 showed an average

   balance of $40,000 in its checking account and an average balance of $7,697 in its savings

   account.

          92.     MOBE also submitted balance sheets and profit and loss statements for

   MOBE Ltd., though it did not submit those statements for MOBEProccessing.com.

          93.     In a March 22, 2017 email, Tina Steffen called the statements “Kind of

   comical, if you want a good laugh today.” In another email that day, Steffen also wrote that

   MOBE was “playing us,” and Stacy Renz wrote, “Agreed.”

          94.     By the end of March 2017, Qualpay had processed more than $6 million for

   MOBE through accounts that were approved to process $1,250,000.

          95.     In the aggregate, the MOBE accounts had 452 chargebacks, and a chargeback

   rate of 2.54%,—excluding chargebacks that were prevented by Chargeback Defense.

          96.     MOBE Online was the subject of a Mastercard Merchant Online Status

   Tracking (“MOST”) report because in March 2017, the account had 5 or more fraud

   transactions and a fraud to sales ratio that was greater than 8%. Visa also added the account

   to its chargeback monitoring program because the account had over 100 chargebacks and a

   chargeback ratio that exceeded 1%.




                                               - 21 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 22 of 38 PageID 22




          97.    On March 24, 2017 the St. Louis Better Business Bureau (“BBB”) warned

   consumers that MOBE had mailed invitations to consumers in the St. Louis area advertising

   a seminar that would teach consumers “How to Create a Full-Time Income in Your Spare

   Time,” and “gain freedom from the 9 to 5 rat race while potentially making $5,000 to

   $10,000 (or more) per month.” The BBB warned consumers that MOBE had an “F” rating,

   and that the “income disclosure” on MOBE’s website mentioned that the average MOBE

   member “generates less than $250 per year.”

          98.    On March 31, 2017, Terri Bunnis told Craig Gass that she expected MOBE

   Online to hit Visa’s chargeback monitoring program for March and that Qualpay was

   “working on a multi-approach plan” to address the MOBE accounts.

          99.    On April 6, 2017, Qualpay and MOBE had a call that resulted in Qualpay

   taking the MOBE accounts off 100% reserve and agreeing to release $2 million of the $3.5

   million reserve Qualpay was holding.

          100.   Cliff Lanier explained that that there had been “allot of co-operation” (sic)

   including MOBE agreeing to “fix[] the underwriting condition regarding the website.”

          101.   Qualpay still did not require MOBE to remove the deceptive content from its

   website before releasing $2 million to MOBE.

          E. The Accounts Continued to Perform Poorly through June when Qualpay
             Decided to Terminate Two of MOBE’s Accounts While Keeping the Other
             Five Open.

          102.   In early April 2017, MOBE followed up with Qualpay about removing the

   deceptive content from the MOBE Online website. The MOBE Online account had

   processed nearly $2,300,000 by this point.




                                                - 22 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 23 of 38 PageID 23




          103.    On April 5, 2017, Susan Zanghi asked for clarification about the changes that

   needed to be made to MOBE’s website. Stacy Renz told Zenghi that “deceptive marketing is

   a grey area” and she advised, “I am not saying that you need to remove all of the testimonials

   [from the website], however, I would ask that they remove the majority of them.”

          104.    On April 8, 2017, Zanghi told Qualpay that they had revised “the Big Paydays

   – video” and she submitted the video to Qualpay for approval.

          105.    On April 10, 2017, Meghan Hyde, a Qualpay underwriter realized that the

   website Zanghi had submitted for approval was different from the website that was

   underwritten, and the website that was underwritten no longer existed.

          106.    Hyde also determined that the “big paydays video” still contained 18

   testimonials and that, although MOBE had “moved things around,” all of the deceptive

   content was still present.

          107.    That same day, Visa added MOBE Online to its Fraud Monitoring Program

   because the account had a fraud to sales amount ratio of 12.25%. Terri Bunnis alerted Craig

   Gass that MOBE Online had been placed on the Fraud Monitoring Program and that she

   expected it to be placed on Visa’s Chargeback Monitoring Program as well.

          108.    On April 14, 2017, Qualpay’s underwriter, Megan Hyde, signed up for a

   MOBE mailing list through the website mttbsystem.com/big-pay-days. In the welcome

   message she received, Matt Lloyd mentioned that he was “running an international operation

   with over 20 full time employees.” The email listed the company’s address in Malaysia.

          109.    On April 14, 2017, Abigail Helms, Synovus Bank’s ISO Risk Manager,

   emailed several Qualpay employees—including Terri Bunnis and Craig Gass—to share




                                               - 23 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 24 of 38 PageID 24




   concerns about the MOBE accounts. Helms explained that “the business model for these

   types of merchants pose a high reputational risk and it appears that [MOBE] is having issues

   that are concerning for Synovus.” Helms also noted that it was odd that MOBE’s accounts

   would hit the transaction monitoring programs so quickly.

          110.    That day, Craig Gass and Terri Bunnis participated in a call to discuss the

   MOBE accounts. Bunnis responded to Helms that MOBE had not had any problems with its

   prior Australian processing. He also explained that Qualpay had had a “series of meetings”

   with MOBE and that if the accounts were not “showing marked improvement by the end of

   April, Qualpay will re-assess our ability to continue the relationship with MOBE.”

          111.    The MOBE accounts did not show improvement by the end of April, but

   Qualpay did not re-assess its ability to continue the relationship with MOBE at that time.

          112.    On April 17, 2017, Abigail Helms replied to Bunnis’ email and she copied

   Gass and other Qualpay employees. Helms explained that she was “concerned that the

   merchant was processing in Australia and now is with us in the US.” Helms asked if the

   merchant is “US Owned” because Synovus’ membership in the credit card networks only

   allows Synovus to process “for merchants located in the US.” Synovus could not process

   “cross border transactions: merchants located outside the US processing through a US

   acquirer or vice versa.” Bunnis responded that the “MOBE business Qualpay is processing

   for is US owned and located in the US.”

          113.    On April 24, 2017, Stacy Renz sent Cliff Lanier a link to the website where

   “supposedly” the MOBE Online purchases were generated. Renz also acknowledged that

   she was “very concerned with what I’m seeing. . . as it would appear they have multiple




                                               - 24 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 25 of 38 PageID 25




   websites here transactions could be coming from.” (emphasis in original).

          114.    Renz testified that Qualpay’s policy was that each merchant account should

   only sell products through one website. Qualpay also had a policy of completing a website

   review checklist of every website associated with a merchant to verify the content of the

   website. Qualpay did not follow either policy with respect to MOBE.

          115.    On May 1, 2017, Stacy Renz asked MOBE’s CFO if he could “walk us

   through the entire [sales] process from start to finish” so that Qualpay could “better

   understand the way your card holders walk through a single transaction for a sale.” Renz

   also asked for a “reconciliation of each Merchant ID as to what the actual transactions

   amounts are for each account so that we can get these scored correctly and have the accounts

   monitored accordingly.”

          116.    On May 3, 2017, Abigail Helms told Terri Bunnis that Mastercard had issued

   a “MOST” report for MOBE Home Business Summit because the account had five or more

   fraud transactions and a fraud to sales rate of 8% in one month.

          117.    On May 5, 2017, Visa added MOBE Online to its Fraud Monitoring Program

   because the account had a 23% fraud to sales ratio. A 1% fraud to sales ratio would have

   qualified MOBE Online for inclusion in this program.

          118.    On May 9, 2017, MOBE demonstrated a sales transaction to several Qualpay

   employees. Following the call, MOBE sent Qualpay a sample order form that included a

   product called “10K in 10 Days Big Pay Days.”

          119.    Tina Steffen later testified that, from a risk standpoint, the name “10K in 10

   Days Big Pay Days” was problematic and MOBE would “need to change it,” but Qualpay




                                                - 25 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 26 of 38 PageID 26




   did not ask MOBE any follow-up questions regarding the “10K in 10 Days Big Pay Days”

   product or ask MOBE to change the name of the product.

          120.    On May 27, 2017, Cliff Lanier asked Tina Steffen for his “to do list”

   following the call with MOBE earlier in the month. Steffen reminded him that the

   “deceptive ads on the websites needed [to be] removed on all sites.”

          121.    On May 31, 2017, and again on June 1, 2017, Tina Steffen asked MOBE for

   an update because MOBE still had not provided information about the number of websites it

   used, confirmation that it had removed the deceptive content from its websites, or

   verification regarding which sales were being processed through which account.

          122.    On June 1, 2017, MOBE Provided Steffen with an Excel file which showed

   that MOBE had registered 347 different websites in connection with its business operations,

   24 of which had sold products whose payments were processed by Qualpay. Steffen testified

   that she was concerned to learn that MOBE had so many websites because Qualpay’s policy

   was that each merchant account should only process sales through a single website, and a

   merchant using multiple websites “can be an indication. . . they were selling other things on

   the side that we didn’t know about” as well as an indication that a merchant may be engaged

   in deceptive practices.

          123.    In response to the June 1, 2017 email Steffen reviewed the 24 websites that

   indicated they sold products whose payments were processed by Qualpay. Steffen said that

   she did not review all 300 websites because “we don’t have the bandwidth for me to do that.”

   The websites Steffen claimed to have reviewed in June 2017 included the following

   headlines:




                                               - 26 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 27 of 38 PageID 27




                  “Discover How a War Veteran Uncovered the Secret to Earning Up to
                    $3,300/day From his Sweat-box Living Quarters in Afghanistan. Copy his
                    secret and you can too. It’s much easier than you think. We are confident
                    anyone can make money using this powerful system.”

                  “We Guarantee You Will Make At Least $500 And Discover… How Anyone
                    Can Make Up To $1,000 In A Single Day Working From home In As Little
                    as 45 Minutes A Day.”

                  “If You Have Less Than $1 Million For Your Retirement, We Can Help!...
                    We Can Create Your Dream Retirement Lifestyle in 12 Months.”

                  “How to Make More Money in 30 Minutes A Day Than Most People Make
                    Working Full Time.”

                  “How to Make 6-Figures in Your First Year with Top Tier!”

          124.     Qualpay did not discuss with MOBE the claims that were made on these

   websites.

          125.     Steffen also said that Stacy Renz in the underwriting department would have

   contacted MOBE to ask why it had so many websites in the first place. In August 2019,

   when showed the list of websites that MOBE had provided Qualpay in June 2017, Stacy

   Renz laughed, said she was seeing the list for the first time, and stated she did not know that

   MOBE had so many websites.

          126.     On June 7, 2017, MOBE Online hit the Visa Chargeback Monitoring program

   with 150 chargebacks and a 3.38% chargeback ratio.

          127.     A week later, Qualpay told Synovus that half of Qualpay’s total chargebacks

   across Qualpay’s entire portfolio came from MOBE and one other relationship.

          128.     On June 23, 2017, Qualpay decided to close two of the MOBE accounts,

   MOBE Online and MOBE Home Business Summit. In an email to Craig Gass and other

   Qualpay employees, Cliff Lanier explained, “we have had no appreciable difference in



                                                - 27 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 28 of 38 PageID 28




   [chargeback activity] and are now in our third month of the Visa Chargeback Monitoring

   Program.” Despite closing two accounts, Qualpay continued to process for MOBE “upsells”

   generated from the accounts and other related products. Craig Gass approved the decision to

   keep the other five accounts open.

              F. Qualpay Decided Not to Place MOBE on MATCH.

          129.   When a payment processor terminates a merchant relationship due to high

   chargebacks, Mastercard requires the processor to place the merchant on the “Mastercard

   Alert to Control High-Risk Merchants” list (“MATCH”). Many payment processors,

   including Qualpay, have underwriting guidelines that prohibit the payment processor from

   processing for merchants who are on the MATCH list.

          130.   On June 27, 2017, Stacy Renz told Tina Steffen that Qualpay had been having

   discussions about placing the MOBE accounts on MATCH. Renz told Steffen that she was

   concerned Qualpay’s CEO, Craig Gass, “will just tell us to hold off for another month or two

   as he’s wanting to keep the revenue from these accounts on the books until we can replace

   it… which between you and I, is NOT the right thing to do if we were truly to follow the regs

   on placing a merchant on MATCH” (emphasis in original). Tina Steffen agreed that this

   course of action “[wa]s NOT Right!” (emphasis in original).

          131.   On July 14, 2017, Qualpay decided not to put MOBE on the MATCH list at

   all. Loriann Ouimet, Qualpay’s Director of Risk Strategy emailed Craig Gass and explained

   that the Mastercard regulations for putting merchants on MATCH only speak to situations

   where the payment processor terminates “the relationship.” Ouimet reasoned that because

   Qualpay was terminating some of MOBE’s accounts while keeping others open, “it would




                                              - 28 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 29 of 38 PageID 29




   not fall within this definition.” Ouimet explained:

              There is an argument for the grey area in that MATCH is a warning to other
              acquirers if we are terminating line of business. However, we have actual notice
              that the merchant is going to an international processor for the terminated MIDs.
              I think that supports the reasonable, good faith decision not to place a merchant
              on MATCH for chargebacks which are being managed and watched.


          132.    MOBE “going to an international processor for the terminated MIDs” was

   itself a violation of Visa and Mastercard regulations and a reason to terminate the MOBE

   accounts. Under Visa and Mastercard regulations, MOBE either qualified for domestic

   payment processing accounts or international payment processing accounts. Under these

   regulations, Qualpay should not have continued to process for MOBE after MOBE switched

   from using domestic accounts to international accounts to process payments for domestic

   consumers. This is particularly true when MOBE was using the international accounts to

   process the sale of initial products and domestic accounts to process the sale of supplemental

   products to the same domestic consumers.

          133.    On November 16, 2017, Qualpay received an email from a sales agent, Card

   Max Payments, asking if Qualpay would be interested in opening domestic merchant

   accounts for a “new opportunity” called MOBE. The sales agent explained that MOBE was

   “doing big volume so I figured it was worth a shot to see if we can work with them as there is

   an opportunity for big revenues.” Even when Qualpay learned that that the factual basis for

   its “reasonable, good faith decision” to keep MOBE off MATCH was no longer true because

   MOBE was seeking domestic accounts, Qualpay still refrained from placing MOBE on

   MATCH and continued to process payments for MOBE.

          134.    Between November 2017 and June 2018, when the FTC filed its lawsuit,



                                                - 29 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 30 of 38 PageID 30




   Qualpay processed nearly $35 million in consumer card payments for MOBE.

          G. Qualpay Continued to Process for MOBE Despite Clear Indications of
             MOBE’s Illegal Conduct.

          135.    After Qualpay closed two of the seven MOBE Accounts, on July 5, 2017,

   Craig Gass asked Terri Bunnis to re-underwrite the remaining MOBE accounts “at least to

   confirm ownership, products, sales practices and volumes.”

          136.    Stacy Renz testified that re-underwriting the accounts was a high priority, but

   Qualpay did not finish the re-underwriting process before the MOBE accounts were

   terminated nearly a year later in June 2018, following the FTC’s lawsuit.

          137.    On July 17, 2017, Cliff Lanier asked MOBE to provide a list of websites for

   “the two [merchant accounts] that are web based,” and on July 18, MOBE provided Qualpay

   with a list of three websites: wesellgoodtraffic.com, wesellclicks.com, and

   mobemarketplace.com. On July 20, Qualpay’s underwriting team approved the websites.

          138.    Qualpay knew that MOBE had previously identified hundreds of websites it

   used as part of its business, but Qualpay did not ask MOBE whether any of these websites

   would be used with the remaining accounts. Qualpay also did not ask MOBE to provide any

   assurances that the five accounts would make sales using non-deceptive means when

   Qualpay believed that the MOBE Online account marketed through deceptive websites.

          139.    On August 15, Loriann Ouimet provided Craig Gass a memo titled “MOBE

   Timeline and Observations.” In the memo, Ouimet described Stacy Renz as reporting, “They

   have multiple URLs and we have no idea which go to which MID. We cannot monitor their

   business and have no idea what is going on.”

          140.    At this time, MOBE was having trouble finding other payment processors to



                                               - 30 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 31 of 38 PageID 31




   open accounts to replace the volume of the closed Qualpay accounts. On July 10, 2018,

   Platinum Payments said that it was “officially out of ideas” after 5 different payment

   processors had refused the accounts. As Platinum Payments explained in an internal e-mail:

          With them having an over 6% CB ratio on the two accounts that are being closed (that
          6% is about 300 CB per month). The only possible way to take this somewhere else
          is to present it as new which is not a huge issue but is presenting with a couple of
          problems. The other issue is that the sole owner on the account is an AU citizen who
          lives in Malaysia. Susan is listed as a signer on the account, but because she holds no
          actual ownership in the company I am having trouble getting it accepted.


          141.    On August 28, 2017, Susan Zanghi asked Tina Steffen if MOBE could run

   some of the products that had been sold through the MOBE Online account through the

   MOBE Summit account. Zanghi explained that the problems with MOBE Online were

   primarily generated by the “$49 front end offer” and she was asking for permission to sell the

   $2,497 Silver package.

          142.    Qualpay then reviewed MOBE’s sale of the silver package and determined

   that from February 2017 through July 2017, MOBE sold nearly $3 million worth of silver

   packages and the products had a chargeback rate of 12.76%. On September 11, Tina Steffen

   told Zanghi that Qualpay would not allow MOBE to run silver sales through Qualpay.

   Steffen also warned MOBE that “as you probably know a couple of the accounts with us are

   on the edge teetering serious chargeback issues” (sic).

          143.    On October 5, 2017, Steffen emailed Zanghi because the MOBE Summit

   account was processing “a lot of different price points” and chargebacks were rising on the

   account. Steffen asked if MOBE was running the same transactions through MOBE Summit

   that had been sent through the closed account.




                                               - 31 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 32 of 38 PageID 32




          144.    The next day, Steffen wrote that Qualpay was “trying to figure out how to

   stop [MOBE] from sending transactions derived from the ONLINE PRODUCT GROUP and

   HOME BUSINESS SUMMIT pieces of their business to the SUMMIT MID.”

          145.    On October 27, 2017, Susan Zanghi asked for Qualpay to release additional

   reserve funds Qualpay was holding for MOBE. Zanghi acknowledged that “there were some

   front end offer ($49) sales run through this account in error” but Zanghi “assure[d] Qualpay

   that we have removed access to any Qualpay MIDs for all these offers.”

          146.    Two days later, Rory O’Reilly, Qualpay’s Executive Vice President of

   Profitability, emailed Tina Steffen to let her know that more $49 transactions had “popped

   up” on MOBE’s accounts. Rory commented that MOBE “seemed to stop the volume when

   we point it out” but he did not “want to play whack a mole.” O’Reilly also mentioned that

   MOBE was Qualpay’s “largest volume customer.” Steffen responded in part, “OMG!!!!

   What the heck are they doing??”

          147.    On November 2, 2017, Qualpay released $2,641,353.97 to MOBE out of the

   reserve fund. Later that month Qualpay received notice that Mastercard issued a MOST

   report because MOBE Marketplace had excessive fraudulent transactions.

          148.    On December 4, 2017, Qualpay and MOBE had a call regarding Qualpay’s

   accounts. Following the call, Tolga Suatac at MOBE emailed Tina Steffen and Stacy Renz a

   summary of the call. Suatac told Qualpay that MOBE had changed its chargeback

   prevention company from Chargeback Defense to ETHOCA. He said that MOBE would be

   staffing its chargeback department 24 hours a day, that it would check chargeback

   notifications every two hours, and that it would immediately refund all chargebacks up to




                                               - 32 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 33 of 38 PageID 33




   $497. Sutac’s summary did not indicate that Qualpay had asked MOBE to change any of its

   marketing practices.

          149.     From January 2018 to May 2018, ETHOCA alerted MOBE to 2,664 consumer

   chargebacks. ETHOCA does not maintain records indicating how many of these

   chargebacks resulted in refunds or how many were for Qualpay accounts.

          150.     On January 7, 2018, MOBE’s Tolga Suatec sent Qualpay a previously

   promised list of all products and price points that were being offered through MOBE’s

   accounts. Suatec listed several websites that were not disclosed in July as part of the re-

   underwriting.

          151.     On February 20, 2018 Qualpay received an alert from the Merchant Acquirers

   Committee regarding the FTC’s lawsuit against a company called Digital Altitude. The alert

   explained that the FTC had sued Digital Altitude for falsely representing to consumers that

   they could earn money by purchasing coaching programs from Digital Altitude. The alert

   also mentioned that in August 2016, MOBE sued Digital Altitude for stealing MOBE’s

   training program and recruiting MOBE members to join Digital Altitude.

          152.     Stacy Renz forwarded the alert to several Qualpay employees and

   commented, “Wow… many of our merchants and business coming in the door ride a VERY

   fine line of being viewed just like this Merchant. We need to continue to be diligent in

   making sure there are no outrageous or extensive earnings claims!” Renz also asked if the

   “‘Mobe’ mentioned in this article is our MOBE Merchant.”

          153.     Steffen replied that she thought it was the same MOBE and she had a meeting

   set up with MOBE the following day. Steffen testified that reading the article gave her




                                                - 33 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 34 of 38 PageID 34




   concerns that MOBE may be engaged in deceptive business practices. Steffen did not

   remember the details of her call with MOBE to discuss the article.

          154.    On June 4, 2018, the FTC filed a lawsuit against MOBE, and on June 6, 2018,

   the Honorable Roy B. Dalton of this district court issued a temporary restraining order,

   including an asset freeze and the appointment of a receiver. Thereafter, MOBE’s business

   operations effectively ceased.

          155.    In 2017, MOBE accounted for 8.3% of Qualpay’s total processing volume.

          156.    Qualpay provided payment processing services for several other companies

   that were sued by the FTC for making deceptive earnings claims in order to sell bogus

   business opportunities and programs. Qualpay provided payment processing for the

   defendants in FTC v. AWS, LLC et al, 2:18-cv-00442 (D. Nev.) until the court issued a

   temporary restraining order on March 14, 2018. Qualpay provided payment processing for

   the defendants in FTC v. Sellers Playbook, Inc., 18-cv-2207 (D. Minn.) until the court issued

   a temporary restraining order on July 30, 2018.

          157.    Although Qualpay’s risk analyst, Tina Steffen, recommended to senior

   management that Qualpay terminate the AWS and Sellers Playbook accounts, as she had with

   MOBE, Qualpay continued to process sales for these fraudulent merchants until the FTC

   filed lawsuits and obtained temporary restraining orders.

          158.    Qualpay also provided payment processing for the defendants in FTC v.

   Zurixx, LLC, 2:19-cv-713 (D. Utah Oct. 4, 2019); FTC v. Nudge, LLC, 2:19-cv-867 (D. Utah

   Nov. 5, 2019); and FTC v. On Point Global, LLC, 1:19-cv-25049 (S.D. Fla. Feb. 5, 2020).

          159.    Following the FTC’s lawsuits against several of Qualpay’s business coaching




                                               - 34 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 35 of 38 PageID 35




   merchants, Qualpay decided to “score” its “coaching and mentoring merchants” to reassess

   the risk associated with each merchant. Some “coaching and mentoring merchants” with

   chargeback rates that were greater than 5% passed the review. Qualpay’s scoring process did

   not include reassessing the sales practices of its merchants in light of the FTC’s lawsuit

   against MOBE.

          160.    Moreover, following the FTC’s lawsuit against MOBE, Qualpay did not

   meaningfully change its policies and procedures for assessing whether a merchant is

   deceiving consumers. Craig Gass testified, “We did a good job of helping MOBE became a

   better merchant. I think they are a success story based on the information I have in my file.”

   Gass also stated that he did not have any objections to the amount of information about

   MOBE’s business that Qualpay had collected, and “we felt confident, and I still do, that we

   had done everything we could in our underwriting process to determine whether they were in

   violation of UDAP [laws that prevent unfair or deceptive acts or practices].”

          161.    Because Qualpay was satisfied with its business dealings with MOBE,

   Qualpay reviewed its coaching and mentoring merchants only to see “if they were selling in a

   similar fashion to MOBE,” for example, using live seminars or selling workshops that

   involved future delivery.

          162.    Based on Qualpay’s history of processing for merchants that sell products

   through deceptive marketing, its continued involvement in the business of payment

   processing, and the ease with which Qualpay can engage in similar conduct for existing or

   future merchants, the Federal Trade Commission has reason to believe that Qualpay is

   violating or is about to violate laws enforced by the Commission.




                                                - 35 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 36 of 38 PageID 36




                                    VIOLATIONS OF THE FTC ACT

          163.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive

   acts or practices in or affecting commerce.” Acts or practices are unfair under Section 5 of

   the FTC Act if they cause or are likely to cause substantial injury to consumers that

   consumers cannot reasonably avoid and that is not outweighed by countervailing benefits to

   consumers or competition. 15 U.S.C. § 45(n).

                                            COUNT ONE

                                             Unfairness

          164.    In numerous instances Defendant provided payment processing services for

   merchants when, among other things, Defendant ignored signs indicating that the merchant

   was likely engaged in deceptive acts or practices.

          165.    Defendant’s actions cause or are likely to cause substantial injury to

   consumers that consumers cannot reasonably avoid themselves and that is not outweighed by

   countervailing benefits to consumers or competition.

          166.    Therefore Defendant’s acts or practices as described in Paragraph 1 constitute

   unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. §§ 45(a) and (n)



                                           CONSUMER INJURY

          167.    Consumers have suffered and will continue to suffer substantial injury as a

   result of Defendant’s violations of the FTC Act. In addition, Defendant has been unjustly

   enriched as a result of its unlawful acts or practices. Absent injunctive relief by this Court,




                                                 - 36 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 37 of 38 PageID 37




   Defendant is likely to continue to injure consumers, reap unjust enrichment, and harm the

   public interest.

                                THIS COURT’S POWER TO GRANT RELIEF

           168.       Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to

   grant injunctive and such other relief as the Court may deem appropriate to stop and redress

   violations of any provision of law enforced by the FTC. The Court, in the exercise of its

   equitable jurisdiction, may award ancillary relief, including rescission or reformation of

   contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to

   prevent and remedy any violation of any provision of law enforced by the FTC.

                                         PRAYER FOR RELIEF

           Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. §

   53(b), and the Court’s own equitable powers, requests that the Court:

           A.         Enter a permanent injunction to prevent future violations of the FTC Act by

   Defendant;

           B.         Find Defendant jointly and severally liable for redress to all consumers who

   were injured as a result of their violations, as appropriate;

           C.         Award such relief as the Court finds necessary to redress injury to consumers

   resulting from Defendant’s violations of the FTC Act, including rescission or reformation of

   contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten monies;

   and

           D.         Award Plaintiff the costs of bringing this action, as well as such other and

   additional relief as the Court may determine to be just and proper.




                                                   - 37 -
Case 6:20-cv-00945-WWB-GJK Document 1 Filed 06/01/20 Page 38 of 38 PageID 38




                                     Respectfully submitted,

                                     ALDEN F. ABBOTT
                                     General Counsel


   Dated: June 1, 2020               /s/ Benjamin R. Davidson

                                     Benjamin R. Davidson (Trial Counsel)
                                     Sung W. Kim (Trial Counsel)
                                     Federal Trade Commission
                                     600 Pennsylvania Ave., NW, Mailstop CC-8528
                                     Washington, DC 20580
                                     Davidson: (202) 326-3055; bdavidson@ftc.gov
                                     Kim: (202) 326-2211; skim6@ftc.gov
                                     Fax: (202) 326-3395

                                     Attorneys for Plaintiff
                                     FEDERAL TRADE COMMISSION




                                     - 38 -
